          Case 1:21-cr-00046-GBD Document 8 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                    1/25/2021
SOUTHERN DISTRICT OF NEW YORK


United States of America,


               –v–                                                            21-cr-46 (AJN)

                                                                                  ORDER
Malik Knox,

                      Defendant.



ALISON J. NATHAN, District Judge:

       The Court will hear the bail appeal in this case on Monday, January 25, 2021, at 12:00

p.m., by AT&T teleconference. The parties and members of the public may access the

proceeding at the scheduled time by calling (888) 363-4749 and using access code 919-6964.


       SO ORDERED.

Dated: January 25, 2021                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
                                                                   Part I
